Opinion issued September 5, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00574-CV
                           ———————————
 RESTAURANT PARTNERSHIP OF CENTRAL TEXAS, LP AND APPLE
          HOUSTON RESTAURANTS, INC., Appellants
                                       V.
                    WEST OAKS OWNER, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1031554


                         MEMORANDUM OPINION

      Appellants, Restaurant Partnership of Central Texas, LP and Apple Houston

Restaurants, Inc., have filed an unopposed motion to dismiss the appeal. No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                        2